     Case 2:19-cv-00878 Document 127 Filed 04/09/21 Page 1 of 9 PageID #: 767


                 IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                               CHARLESTON DIVISION


LEE ANN SOMMERVILLE,

                            Plaintiff,

v.                                                CIVIL ACTION NO. 2:19-cv-00878

UNION CARBIDE CORPORATION, et al.,

                            Defendants.



                                          ORDER


        Before this Court is Defendant Union Carbide Corporation’s (“UCC”) motion to

compel Plaintiff Lee Ann Sommerville (“Plaintiff”) to fully respond to certain discovery

requests. (ECF No. 74.) Plaintiff brings this purported class action against UCC and

other defendants, alleging a medical monitoring cause of action stemming from her

exposure to ethylene oxide, which she claims “is a powerful cancer-causing gas,” while

residing in the vicinity of the defendants’ manufacturing facility in South Charleston,

West Virginia. (ECF No. 85.) Specifically, Plaintiff avers that she and the members of

the proposed class have an increased risk of developing lymphomas, leukemias, multiple

myeloma, and breast cancer as a result of ethylene oxide emissions from the defendants’

facilities dating back at least to 1978. (Id.)

        On August 21, 2020, UCC served sets of interrogatories and requests for

production on Plaintiff.     (ECF Nos. 63, 64.)   Plaintiff responded to the discovery

requests on October 28, 2020. (ECF Nos. 72, 73; see ECF No. 74-1.) Thereafter, on

November 27, 2020, UCC filed its presently pending motion to compel. (ECF No. 74.)

UCC seeks an order compelling Plaintiff to fully respond to Requests for Production Nos.
   Case 2:19-cv-00878 Document 127 Filed 04/09/21 Page 2 of 9 PageID #: 768


1 and 7 and Interrogatories Nos. 7 and 8, which concern her medical history, and to

Requests for Production Nos. 2–5, 8–19, 21, and 26 and Interrogatories Nos. 3–6, which

concern the factual bases of the allegations in Plaintiff’s complaint. 1 (ECF No. 70 at 5–

7.) Plaintiff responded to the motion to compel on December 22, 2020 (ECF No. 83),

and UCC replied on January 8, 2021 (ECF No. 84). As such, the motion to compel is fully

briefed and ready for resolution.

                                            I.       ANALYSIS

    A. Plaintiff’s Medical History

        UCC contends that Plaintiff has improperly refused to respond to four discovery

requests that would effectively permit it to obtain her entire medical history. (ECF No.

75 at 5–6, 7–12.) Request for Production No. 1 asks Plaintiff to execute releases granting

UCC access to certain documents, including her medical treatment records and pharmacy

records. (ECF No. 74-1 at 4.) Request for Production No. 7 asks Plaintiff to produce

any treatment or pharmacy records “or medical histories” in her possession that relate to

her or any “putative class member.” (Id. at 7.) Interrogatory No. 7 asks Plaintiff to

identify her medical diagnoses and any treatment she has received for her conditions.

(Id. at 27.) Interrogatory No. 8 asks Plaintiff to identify her treating providers for the

medical conditions identified in Interrogatory No. 7 and the procedures and diagnostic

testing they performed. (Id. at 28.)

        Plaintiff, for her part, does not object to providing certain information about her

medical history, but she argues that this Court should limit the subject matter and

temporal scope of the records UCC is permitted to obtain. (ECF No. 83 at 2–6.) To the



1 At the time UCC served the discovery requests at issue in its motion to compel, Plaintiff’s First Amended
Class Action Complaint and Demand for Jury Trial, filed on March 12, 2020, was the operative complaint.
(ECF No. 27.) Plaintiff has since amended her complaint a second time. (ECF No. 85.)
                                                    2
   Case 2:19-cv-00878 Document 127 Filed 04/09/21 Page 3 of 9 PageID #: 769


extent Plaintiff seeks to limit the four discovery requests at issue to include only

information about the types of cancer she identifies in her complaint—lymphomas,

leukemias, multiple myeloma, and breast cancer—such a limitation is unreasonable.

The very nature of a medical monitoring cause of action implies that the plaintiff has not

previously been diagnosed with the medical condition she alleges could result from her

exposure to a harmful substance. See Bower v. Westinghouse Elec. Corp., 522 S.E.2d

424, 431 (W. Va. 1999) (“[A] plaintiff asserting a claim for medical monitoring costs is not

required to prove present physical harm resulting from tortious exposure to toxic

substances.”). Restricting discovery of her medical history only to that specific condition

would thus not provide much useful information about whether the defendant’s conduct,

as opposed to some other factor, necessitates medical monitoring in the first place. See

id. (“[T]he appropriate inquiry is not whether it is reasonably probable that plaintiffs will

suffer [physical] harm in the future, but rather whether medical monitoring is, to a

reasonable degree of medical certainty, necessary in order to diagnose properly the

warning signs of disease.” (quoting In re Paoli R.R. Yard PCB Litig., 916 F.2d 829, 851

(3d Cir. 1990))).

       Indeed, to succeed on a medical monitoring cause of action, the plaintiff must show

that she “has a significantly increased risk of contracting a particular disease relative to

what would be the case in the absence of exposure” due to the defendant’s conduct. Id.

at 433. As UCC points out, Plaintiff’s medical history may shed light on other risk factors

for the types of cancer identified in the complaint. (ECF No. 75 at 9.) In this manner,

Plaintiff’s medical history, at least as it relates to her physical condition, 2 is relevant to




2 UCC represents that it has withdrawn its requests for any mental health treatment records. (ECF No.
75 at 5 n.2; see ECF No. 74-3 at 2–3.)
                                                 3
   Case 2:19-cv-00878 Document 127 Filed 04/09/21 Page 4 of 9 PageID #: 770


both Plaintiff’s medical monitoring claim and UCC’s potential defenses to that claim.

Therefore, to the extent Plaintiff seeks to screen her treatment records and provide to

UCC only those records she believes bear on this action, doing so is improper. Whether

some particular aspect of Plaintiff’s medical history could be considered a risk factor for

the types of cancer identified in the complaint is a question more appropriately posed to

an expert with the requisite training to make such a determination and should not be

unilaterally decided by Plaintiff in responding to UCC’s discovery requests.

       The principal dispute between the parties about Plaintiff’s medical history is the

temporal scope of the information UCC should be able to obtain. Plaintiff argues that

UCC is not entitled to the entirety of her medical history dating from birth and represents

that she has previously “offered to sign a broad authorization for UCC to obtain any non-

mental health medical records going back ten years.” (ECF No. 83 at 2–6.) Defendant

contends that Plaintiff’s proposed limitation is “arbitrary” because she has lived in the

area within which the putative class resides for more than ten years and because the

complaint “alleges a class period stretching back approximately 40 years.” (ECF No. 84

at 2 (emphasis deleted).) Plaintiff’s discovery responses reflect that she moved to the

“Class Zone,” as it is called in her complaint, in 2001.        (ECF No. 74-1 at 23–24.)

Although Plaintiff’s entire medical history may be relevant to the extent it reveals

information about other potential risk factors for the types of cancer identified in the

complaint, an appropriate starting point for UCC’s inquiry into Plaintiff’s medical history

is 1991, a decade before she moved to the “Class Zone.” This will allow UCC discovery

into Plaintiff’s physical condition during the years she lived outside the “Class Zone” and

within it. It should also serve to facilitate further discussions between the parties if, for




                                             4
   Case 2:19-cv-00878 Document 127 Filed 04/09/21 Page 5 of 9 PageID #: 771


example, the earlier records reference treatment Plaintiff received before 1991 and UCC

seeks more information about that treatment.

       In sum, UCC’s motion to compel (ECF No. 74) is GRANTED to the extent that

Plaintiff is ORDERED to respond to Requests for Production Nos. 1 and 7 and

Interrogatories Nos. 7 and 8 insofar as they seek information about her physical condition

beginning in 1991.

   B. Factual Information About Plaintiff’s Claims

       UCC also argues that Plaintiff should be compelled to respond to discovery

requests that it asserts ask her for information about the factual bases for her claims.

(ECF No. 75 at 6–7, 12–16.) According to UCC, Requests for Production Nos. 2–5, 10–

16, and 21 and Interrogatories Nos. 3–6 “quote[] or paraphrase[] specific factual

allegations in Plaintiff’s complaint and request[] that she provide additional detail and/or

the factual bases for the allegations, including any documents in her possession

supporting the allegations.”    (Id. at 6; see ECF No. 74-1 at 4–6, 9–12, 14, 25–27.)

Requests for Production Nos. 8 and 17–18 seek “documents relating to any actual or

contemplated testing for the presence of [ethylene oxide] in in Plaintiff’s body or on her

property,” Request for Production No. 9 seeks “documents relating to any weather

modeling analysis in connection with UCC’s alleged [ethylene oxide] omissions,” Request

for Production No. 19 seeks “documents relating to any health risks allegedly caused by

UCC’s alleged [ethylene oxide] omissions,” and Request for Production No. 26 seeks

materials that Plaintiff may use to support her motion for class certification. (ECF No.

75 at 6; see ECF No. 74-1 at 8–9, 12–13, 16.)

       Plaintiff argues that UCC’s discovery requests are premature at this stage of the

litigation because discovery is ongoing. (ECF No. 83 at 6–10.) She is correct that “most

                                             5
   Case 2:19-cv-00878 Document 127 Filed 04/09/21 Page 6 of 9 PageID #: 772


courts agree that ‘[d]ue to the nature of contention interrogatories, they are more

appropriately used after a substantial amount of discovery has been conducted—typically

at the end of the discovery period.’” Sigman v. CSX Corp., No. 3:15-cv-13328, 2016 WL

7444947, at *2 (S.D.W. Va. Dec. 27, 2016) (quoting Capacchione v. Charlotte–

Mecklenberg Bd. of Educ., 182 F.R.D. 486, 489 (W.D.N.C. 1998)). Presumably, she

seeks to apply this same logic to the requests for production as well.          However, the

majority of the discovery requests at issue seek information about specific allegations in

Plaintiff’s complaint, even if they do not directly reference one of the complaint’s

numbered paragraphs. Plaintiff was obligated to “conduct a reasonable investigation of

the factual . . . basis for [her] claim before filing” that complaint. Brubaker v. City of

Richmond, 943 F.2d 1363, 1373 (4th Cir. 1991) (citing Cleveland Demolition Co. v. Azcon

Scrap Corp., 827 F.2d 984, 987 (4th Cir. 1987)); see Fed. R. Civ. P. 11(b)(3). As such, she

should already possess information responsive to these requests, even without the benefit

of formal expert discovery.        “Because [Plaintiff] has an ongoing duty to timely

supplement and correct discovery answers as additional information becomes available,

[she] should not wait until the deadline for expert witness disclosures before providing a

response to [the discovery requests at issue], if information is currently available to [her]

that is responsive to the questions.” Pauley v. CNE Poured Walls, Inc., No. 3:18-cv-

01508, 2019 WL 3226996, at *2 (S.D.W. Va. July 17, 2019) (citing Precision Fabrics Grp.,

Inc. v. Tietex Int’l, Ltd., 297 F. Supp. 3d 547, 556 (D.S.C. 2018)); see Fed. R. Civ. P. 26(e).

       Even for those discovery requests that seek more technical information and are not

tied to certain allegations in the complaint, Plaintiff should provide the responsive

information known to her at this time and supplement her responses as warranted by

further discovery. See Sigman, 2016 WL 7444947, at *2 (ordering plaintiffs to produce

                                              6
   Case 2:19-cv-00878 Document 127 Filed 04/09/21 Page 7 of 9 PageID #: 773


“documents in their custody or control that they believe support their claims” and “to

promptly supplement their answers”). Notably, under the operative scheduling order,

Plaintiff’s expert disclosures are due by July 2, 2021, and even assuming Plaintiff also

provided complete responses to the discovery requests at issue on that date, UCC would

have just over two weeks to review those responses, discuss any disputes with Plaintiff,

and prepare and serve any follow-up requests before the July 19, 2021 deadline to serve

them. (ECF No. 56.) If Plaintiff already has responsive information, there is no reason

to constrict UCC’s time to serve additional discovery requests about some of the most

important aspects of Plaintiff’s claim by waiting for the expert disclosure deadline.

       Plaintiff suggests that the responsive information in her possession consists only

of “the investigation, expert consultation, and work product conducted by [her] counsel.”

(ECF No. 83 at 10.) UCC asserts that Plaintiff has waived any privilege or work product

objections because she did not raise them in her initial responses. (ECF No. 75 at 15.)

Indeed, a party waives any objections to discovery “that are not filed within the

[applicable] response time . . . unless otherwise ordered for good cause shown.” S.D.W.

Va. L.R. Civ. P. 37.1(a). The good-cause inquiry is essentially a question of whether the

objecting party acted willfully—or at the very least, recklessly—noncompliant with its

obligations. See Frontier-Kemper Constructors, Inc. v. Elk Run Coal Co., 246 F.R.D.

522, 526 (S.D.W.Va. 2007) (quoting Drexel Heritage Furnishings, Inc. v. Furniture USA,

Inc., 200 F.R.D. 255, 259 (M.D.N.C. 2001)). Plaintiff has not done so here: as opposed

to entirely refusing to respond to the discovery requests at issue, she timely objected that

they prematurely sought information that was a more proper subject for expert discovery.

For the reasons explained herein, the requests are not premature, and Plaintiff must

respond to them properly to the best of her present ability. To the extent Plaintiff seeks

                                             7
   Case 2:19-cv-00878 Document 127 Filed 04/09/21 Page 8 of 9 PageID #: 774


to assert that responsive information is privileged or protected work product, she has not

waived those objections, but she is reminded of her Federal Rule of Civil Procedure

26(b)(5) obligation to provide a privilege log to UCC along with her responses.

       In sum, UCC’s motion to compel (ECF No. 74) is GRANTED to the extent that

Plaintiff is ORDERED to respond to Requests for Production Nos. 2–5, 8–19, 21, and 26

and Interrogatories Nos. 3–6 as they relate to the information currently available to her,

and she may file additional objections if appropriate.

                                    II.     CONCLUSION

       For the foregoing reasons, UCC’s motion to compel (ECF No. 74) is GRANTED as

set forth herein. Plaintiff shall provide supplemental responses to the discovery requests

at issue to UCC within twenty-one (21) days from the date of this Order, unless the

parties agree to a different time period.

       Pursuant to Federal Rule of Civil Procedure 37(a)(5)(A), when a motion to compel

is granted or when it otherwise results in the service of the requested discovery, this Court

must “require the party . . . whose conduct necessitated the motion, the party or attorney

advising that conduct, or both to pay the movant’s reasonable expenses incurred in

making the motion, including attorney’s fees,” unless “the movant filed the motion before

attempting in good faith to obtain the . . . discovery without court action,” “the opposing

party’s nondisclosure, response, or objection was substantially justified,” or “other

circumstances make an award of expenses unjust.” UCC may file an affidavit setting out

its expenses on or before Monday, April 19, 2021. Plaintiff may file a response to the

affidavit on or before Thursday, April 29, 2021. The undersigned shall hold the

request for expenses under advisement until the affidavit and response are received.

       IT IS SO ORDERED.

                                             8
   Case 2:19-cv-00878 Document 127 Filed 04/09/21 Page 9 of 9 PageID #: 775


      The Clerk is DIRECTED to send a copy of this Order to counsel of record and to

any unrepresented party.

                                      ENTER:       April 9, 2021




                                         9
